The appellant filed his bill of complaint to enjoin the prosecution of a common law action then being prosecuted against him by the appellee, which action was for money alleged to be due the plaintiff in the law action for the use of property leased by the plaintiff to the defendant in that action.
Application was made for temporary injunction which was denied. Thereafter, demurrer to the bill of complaint was sustained. From the orders denying temporary injunction and sustaining demurrer appeal was taken.
It appears from the record before us that the law court was entirely competent to adjudicate the rights between the parties upon proper pleadings and issues being presented in that cause.
As has been said by this Court, "It is an universal rule that equity will not enjoin legal proceedings where the law court is competent to adjudicate upon proper pleas in the legal action the matters presented to the court of equity as a ground for injunction." Cohen vs. L'Engle, et al., 29 Fla. 579, 11 So. 47; Peacock et al. vs. Feaster, et al., 52 Fla. 565, 42 So. 889; Byrne vs. Brown, 40 Fla. 109, 23 So. 877.
It appears that the orders of the chancellor were without error and should be affirmed. It is so ordered.
Affirmed.
WHITFIELD, ELLIS AND BROWN, J.J., concur.
TERRELL AND DAVIS, J.J., dissent.